Exhibit 10.2

PENSION SHORTFALL AGREEMENT

THIS PENSION SHORTFALL AGREEMENT (“Agreement”) is made by and between CIVISTA
BANCSHARES, INC., formerly known as First Citizens Banc Corp., on behalf of
itself and each of its subsidiaries (together with its subsidiaries, the
“Company”) and                                          (“Employee”), and is
effective as of             , 2015 (the “Effective Date”).

WHEREAS, the Company sponsors a tax-qualified defined benefit pension plan known
as the Pension Plan for Employees of First Citizens Banc Corp. and its
Affiliates, Plan No. 001 (the “DB Plan”); and

WHEREAS, on April 30, 2014, the Company amended the DB Plan to permanently
freeze and cease future benefit accruals thereunder (the “DB Plan Freeze”); and

WHEREAS, because of the DB Plan Freeze, Employee’s future retirement benefits
were significantly impacted; and

WHEREAS, the Company desires to lessen the impact of the DB Plan Freeze upon
Employee; and

WHEREAS, the parties desire to enter into this Agreement effective as of the
Effective Date;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

1. Shortfall Account. The Company shall maintain a bookkeeping account (referred
to herein as the “Shortfall Account”) to which (i) beginning on the day
following the DB Plan Freeze (i.e., May 1, 2014) and continuing on the 1st day
of January of each year thereafter that Employee is employed by the Company,
$            shall be credited, and (ii) Hypothetical Earnings will be credited.
As used herein, the term “Hypothetical Earnings” shall mean earnings credited to
the Shortfall Account (during the period commencing May 1, 2014, and ending on
the last day of the calendar quarter preceding the date of Employee’s separation
from service with the Company) on



--------------------------------------------------------------------------------

the last day of each calendar quarter at a rate equal to the ten-year United
States Treasury Constant Maturity rate as published by the Federal Reserve Bank
on the first day of each month during that quarter with the rate so determined
used as the applicable rate during the remainder of that month.

2. Payment. Employee shall vest in an amount equal to the total amounts credited
to Employee’s Shortfall Account as of the date of Employee’s “separation from
service,” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), with the Company other than a separation from service
for “Cause”; and such vested amount shall be paid to Employee in a lump sum
prior to March 15 of the year following the year in which such vesting occurs
and no later than sixty (60) business days following the date of such separation
from service. Employee acknowledges and agrees that such lump sum payment shall
consist solely of the amounts credited to the Shortfall Account as of the date
of Employee’s separation from service without Cause. As used herein, “Cause”
means the termination of Employee’s employment with the Company which
termination the Company’s board of directors has determined is the result of
Employee’s act of dishonesty, misappropriation, embezzlement, intentional fraud,
or Employee’s conviction or please of nolo contendere in respect of a felony.
For the avoidance of doubt, if Employee’s separation from service is due to the
Company’s termination of Employee for Cause, Employee will not vest and this
Agreement shall automatically terminate and Employee shall forfeit all rights
hereunder to any payment.

3. Unfunded Agreement. This Agreement is intended to constitute an unfunded,
unsecured agreement of deferred compensation that complies with the short-term
deferral exception to Code Section 409A, and constitutes a mere promise by the
Company to make a payment to Employee in the future out of the Company’s general
assets. Employee shall have the status of, and shall have no better status than,
a general unsecured creditor of the Company. The Company and Employee agree that
the Company has not and will not in the future set aside assets for security or
enter into any other arrangement which will cause this Agreement to be or become
funded for purposes of the Code or the Employee Retirement Income Security Act
of 1974, as amended. If the Company determines that the short-term deferral
exception to Code Section 409A becomes inapplicable, then if Employee is a
“specified employee,” within the meaning of Code Section 409A, the payment due
under this Agreement to Employee shall be payable in a lump sum on the Company’s
first payroll date following the earlier of (i) the date that is six (6) months
after Employee’s separation from service, or (ii) the date of Employee’s death.

4. Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes of, the laws of the State of Ohio.

5. Tax Withholdings. The Company may withhold from any payment made pursuant to
this Agreement, all taxes and other withholdings as may be required by
applicable law.

6. No Assignment by Employee. Employee’s rights and interest in this Agreement
shall not be subject to voluntary or involuntary assignment, alienation or
transfer, whether by operation of law or otherwise. Notwithstanding the
foregoing, in the event Employee’s separation from service is due to Employee’s
death, the payment to which Employee is entitled pursuant to Section 2 hereof
shall be paid to Employee’s designated beneficiary(ies) (pursuant to a written
designation of beneficiary(ies) delivered by Employee to the Company prior to
Employee’s death in



--------------------------------------------------------------------------------

a form acceptable to the Company; or in the absence of such designation of
beneficiary(ies), to Employee’s surviving spouse to whom Employee is legally
married on the date of Employee’s death, and in the event Employee is not
survived by such a spouse, to Employee’s estate.

7. Claims and Review Procedures. Generally the amount credited to the Shortfall
Account will be paid under this Agreement without the necessity of the filing a
claim. Employee or beneficiary or other person (such being referred to below as
a “claimant”) may deliver to the Company a written claim for a determination
with respect to the amounts payable to such claimant pursuant to this Agreement.
The claim must state with particularity the determination desired by the
claimant. Solely for purposes of this Section 7, the term “Company” refers to
the Company and any committee designated by the Company to consider claimant’s
claim or claimant’s appeal of a denied claim.

The Company shall, within ninety (90) days after the receipt of a written claim,
send written notification to the claimant as to its disposition, unless special
circumstances require an extension of time for processing the claim. If such an
extension is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial period. In no event shall such
extension exceed a period of ninety (90) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Company expects to render the
final decision.

In the event the claim is wholly or partially denied, the written notification
shall state the specific reason or reasons for the denial, include specific
references to pertinent Agreement provisions on which the denial is based,
provide an explanation of any additional material or information necessary for
the claimant to perfect the claim and a statement of why such material or
information is necessary, and set forth the procedure by which the claimant may
appeal the denial of the claim, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If the claim has not been granted and notice is not
furnished within the time period specified in the preceding paragraph, the claim
shall be deemed denied for the purpose of proceeding to appeal in accordance
with the following paragraph below.

In the event a claimant wishes to appeal the denial of his claim, the claimant
may request a review of such denial by making written application to the Company
within sixty (60) days after receipt of the written notice of denial (or the
date on which such claim is deemed denied if written notice is not received
within the applicable time period specified in the paragraph above). Such
claimant (or his duly authorized representative) may, upon written request to
the Company, review documents which are pertinent to such claim, obtain copies
of such documents free of charge, submit in writing issues and comments in
support of his position, and may request a hearing, which the Company, in its
sole discretion, may grant. Within sixty (60) days after receipt of the written
appeal (unless an extension of time is necessary due to special circumstances or
is agreed to by the parties), the Company shall notify the claimant of its final
decision. Such final decision shall be in writing and shall include specific
reasons for the decision and specific references to the pertinent Agreement
provisions on which the decision is based. If an extension of time for review is
required because of special circumstances, written notice of the extension shall
be furnished to be claimant prior to the commencement of the extension. Any
extension of time will not exceed sixty (60) days.



--------------------------------------------------------------------------------

Any decision on review shall take into consideration all comments, documents,
records, and other information submitted by the claimant (or the claimant’s duly
authorized representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
Such decision must be written in a manner calculated to be understood by the
claimant, and it must contain specific reasons for the decision, specific
reference(s) to the pertinent Agreement provisions upon which the decision was
based, and such other matters as the Company deems relevant. If the claim has
not been granted and written notice is not provided within the time period
specified above, the appeal shall be deemed denied.

If the claimant does not follow the procedures set forth above, the claimant
shall be deemed to have waived his right to appeal benefit determinations under
the Agreement. In addition, the decisions, actions, and records of the Company
shall be conclusive and binding upon all persons having or claiming to have any
right or interests in or under the Agreement.

8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof; and any modification or
termination of this Agreement shall be effective only if it is in writing signed
by the parties.

[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement
effective as of the day and year first above written, but on the dates indicated
below each.

 

EMPLOYEE: Signature:  

 

Printed Name:  

 

Address:  

 

 

Date:  

 

 

CIVISTA BANCSHARES, INC. By:  

 

Title:  

 

Date:  

 